DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 26, 2022 has been entered. Applicant’s remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance. Any rejections or objections not reiterated herein have been withdrawn. 
	Claims 10-15, 21, 25, and 26 are currently pending and have been addressed herein. 

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10-15, 21, and 25-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. The claims have been evaluated using the 2019 Revised Patent Subject Matter Eligibility Guidance (see Federal Register Vol. 84, No. 4 Monday, January 7, 2019). 
Step 1: The claims are directed to the statutory category of a process.
Step 2A, prong one: Evaluate Whether the Claim Recites a Judicial Exception 
The instant claims recite a law of nature. The claims recite a correlation between expression of imprinted genes Gnas and Grb10 and the benignity or malignancy of colorectal tumors. This type of correlation is a consequence of natural processes, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo.  
The instant claims recite abstract ideas.  The claims recite a step of “analyzing” microscopic images.   The broadest reasonable interpretation of the “analyzing” step is that it may be accomplished by a mental processes. For example, one may “analyze” microscopic images by looking at them and then thinking about the images. Mental processes that can be performed in the human mind (including an observation, evaluation, judgement, opinion) are abstract ideas.  
The claims recite a step of “calculating” the expression of the imprinted gene with loss of imprinting, the expression of the imprinted gene with copy number variation, and the total expression of the imprinted gene (see clms 10, 21, 25).   Mathematical concepts, such as performing mathematical calculations, are considered to be abstract ideas. 
Additionally the claims recite a step of “grading” the expression of the imprinted gene with loss of imprinting and the expression of the imprinted gene with copy number variation  to determine the benignity or malignancy of the colorectal tumor. The broadest reasonable interpretation of the “grading” step is that it may be accomplished by a mental processes. For example, one may “grade” the tumor by thinking about the calculations that were obtained.  Mental processes that can be performed in the human mind (including an observation, evaluation, judgement, opinion) are abstract ideas.  
The claims recite steps of “classifying” the benignity or the malignancy of the colorectal tumor as benign, potential colorectal cancer, early colorectal cancer, moderate colorectal cancer, or advanced colorectal cancer (see clm 15). The claims recite wherein the expression of the imprinted gene with loss of imprinting, the expression of the imprinted gene with copy number variation, and the total expression of the imprinted gene are classified into 5 grades.  The broadest reasonable interpretation of the “classifying” step is that it may be accomplished by a mental processes. For example, one may “classify” the colorectal tumor by thinking about the obtained data.   Mental processes that can be performed in the human mind (including an observation, evaluation, judgement, opinion) are abstract ideas.  
  Step 2A, prong two: Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application
The claims do NOT recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). For example, the claims do not practically apply the judicial exception by including one or more additional elements that the courts have stated integrate the exception into a practical application:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
An additional element effects a transformation or reduction of a particular article to a different state or thing; and
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological
environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
It is noted that claim 10 recites a step of “treating” the colorectal tumor of the subject whose colorectal tumor has been determined to be malignant by surgery or administration of medication. Here the treating step is conditional and only occurs when the tumor has been determined to be malignant.  The claim broadly encompasses situations where the tumor has been determined to be benign and in those situations surgery or administration of a medication does not occur.   Even when the treating step does occur, it is not particular (it encompasses any type of surgery or any type of medication) and is instead merely instructions to “apply” the exception in a generic way.  Since the treating step need not occur and when it does occur it is recited so broadly, it does not integrate the judicial exception so as to practically apply the judicial exception. 
In addition to the judicial exceptions the claims recite steps of “obtaining” a sample, “designing” a probe, and “performing” in situ hybridization. These steps do NOT integrate the judicial exceptions into a practical application because they merely add insignificant extra-solution activity (data gathering) to the judicial exception. 
Step 2B: Evaluate Whether the Claim Provides an Inventive Concept
In addition to the judicial exceptions the claims recite steps of “obtaining” a sample, “designing” a probe, and “performing” in situ hybridization. These steps do NOT amount to significantly more because they simply append well understood, routine, and conventional activities previously known in the art to the judicial exceptions.  
The steps are recited at a high level of generality. Obtaining a sample in order to perform tests is well understood, routine, and conventional activity for those in the field of diagnostics. Performing in situ hybridization merely instructs a scientist to use any in situ hybridization technique. Further the claims do not require the use of any particular non-conventional reagents (probes) and designing generic probes for in situ hybridization was known in the art. When recited at this high level of generality, there is no meaningful limitation that distinguishes this step from well understood, routine, and conventional activities engaged in by scientists prior to applicants invention and at the time the application was filed. 
The prior art also demonstrates the well understood, routine, conventional nature of additional elements because it teaches that the additional elements are well known or commercially available.  
For example Bonthuis teaches collecting tissue samples (Bonthuis et al. Cell Reports (2015) 12, 979-991, p. 984), and using RNAscope in situ hybridization probes that were designed against intronic regions to detect nascent RNA (Bonthuis p. 985). Bonthuis teaches RNAscope intronic probe targeting nascent RNA for imprinted MEG3 reveals monoallelic expression of cells (Bonthuis p. 986, Fig. 6, Fig. 6 description). Bonthuis thus teaches obtaining a test sample, designing an intronic probe specific to an imprinted gene, and performing in situ hybridization. 
Further it is noted that the courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014)
For the reasons set forth above the claims are not directed to patent eligible subject matter.

	
Response To Arguments
4.	In the response the Applicants traversed the rejection under 35 USC 101.    The Applicants state that they have amended the claims be adding the last treatment step as suggested by the examiner. 
	The amendments to the claims have been fully considered but do not overcome the rejection.  As discussed in the interview the claims broadly encompass determining that the colorectal tumor is benign.  In those situations the treating step is not performed and the judicial exception is not integrated into a practical application.  This rejection could be overcome by amending the claims to require determining that the colorectal tumor is malignant and then providing a particular treatment for the malignant colorectal tumor. 

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 recites “wherein the in situ hybridization is in situ hybridization”.  Claim 10 already requires a step of performing in situ hybridization.  Thus it is unclear how claim 13 is further limiting.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 21 recites that the calculation of the imprinted gene expression comprises calculating the expression of Z1, Z11, or the combination of Z1 and Z11.  However claim 10 already requires this.  Therefore it is unclear how claim 21 is further limiting.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112(b)
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites wherein the in situ hybridization is performed by using singleplex or multiplex color assay kit or singleplex or multiplex fluorescence assay kit, preferably singleplex red/brown color assay kit or multiplex fluorescence assay kit. In the instant case the claim is indefinite because the boundaries of the claim are not discernible. Description of examples and preferences is properly set forth in the specification rather than in a single claim. When stated in a single claim, examples and preferences lead to confusion over the intended scope of the claim. 

Claim Rejections - 35 USC § 112(a) 
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claim 10-15, 21, and 25-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Scope of the Claims/Nature of the Invention
	The claims are drawn to a method for determining the benignity or malignancy of a colorectal tumor in a human subject.
	The claims recite a first step of obtaining a test sample from the subject.  In view of the recitation of the “test sample” the claims broadly encompass ANY type of test sample (i.e., blood, enteroscopy biopsy, colonoscopy biopsy, stool, stomach tissue, etc.). Claim 11 broadly encompasses test samples derived from any tissue or cells of the human subject.  Claim 12 states that the test sample is a tissue paraffin section, an enteroscopy biopsy sample, and/or exfoliated cells in stool. 
	 The claims recite a second step of designing a probe specific for the sequence of one or both of the imprinted genes Z1 and Z11, wherein the imprinted gene Z1 is Gnas, and the imprinted gene Z11 is Grb10, and wherein the probe is a sequence within an intron of the imprinted gene.
	The claims recite a third step of performing in situ hybridization of the probe to the test sample. 
	The claims recite a step of analyzing microscopic images and calculating (i) the expression of the imprinted gene with loss of imprinting, (ii) the expression of the imprinted gene with copy number variation and (iii) the total expression of the imprinted gene, and grading the expression of the imprinted gene with loss of imprinting and the expression of the imprinted gene with copy number variation, to determine the benignity or malignancy of the colorectal tumor.  The claim does not require using any particular formulas for the required calculations and the breadth of the claims encompass calculating expression by any means.  It is noted that claim 25 is the only claim that recites particular formulas for the calculations.  
Additionally it is noted that the claims require grading the colorectal tumor based on the expression of the imprinted gene with loss of imprinting and the expression of the imprinted gene with copy number variation to determine the benignity or malignancy of the colorectal tumor.  However the claims do not set forth which expression levels are correlated benign colorectal tumors and which expression levels are correlated with malignant colorectal tumors.   The claims broadly encompass determining a benign tumor based on any level of expression and determining a malignant tumor based on any level of expression. 
The claims recite a final step of treating the colorectal tumor of the subject whose colorectal tumor has been determined to malignant by surgery or administration of medication. 
Claim 15 further states that the colorectal tumors are classified as benign tumor, potential colorectal cancer, early colorectal cancer, moderate colorectal cancer or advanced colorectal cancer.  However the claims do not set forth which expression levels are correlated with benign tumors, which expression levels are correlated with potential colorectal cancer, which expression levels are correlated with early colorectal cancer,  and so forth.  The claims broadly encompass classifying a benign tumor based on any level of expression, classifying a potential colorectal cancer based on any level of expression, classifying an early colorectal cancer based on any level of expression and so forth. 
Claim 26 further states that the colorectal tumors are classified into 5 grades.  In the instant case the claims do not set forth which expression levels are correlated with grades 1-5. The claims broadly encompass classifying a tumor as Grade 1 based on level of expression, classifying a tumor as Grade 2 based on any level of expression, classifying a tumor as Grade 3 based on any level of expression and so forth. 
	The nature of the invention requires a reliable correlation between the expression level of Gnas and/or Grb10 and colorectal tumors. 
Teachings in the Specification and Examples
	The specification (Example 1) teaches that tissue sections (10 μm) of colorectal cancer were obtained  and were formalin fixed and paraffin embedded.  Probes were designed to hybridize to the intron sequences of imprinted genes Z1 (Gnas) and Z11 (Grb10).  RNAscope in situ hybridization was performed.  The expression levels were analyzed through microscope images. The example further discloses the formulas used for calculating the expression of an imprinted gene, the expression of an imprinted gene with loss of imprinting and the expression of an imprinted gene with copy number variation.  The formulas are as follows:
Total expression of an imprinted gene=(b+c+d)/(a+b+c+d)×100%;
Expression of a normal imprinted gene=b/(b+c+d)×100%;
Expression of an imprinted gene with loss of imprinting (LOI)=c/(b+c+d)×100%;
Expression of an imprinted gene with copy number variation (CNV)=d/(b+c+d)×100%;
wherein “a” represents that after performing hematoxylin staining on a cell, there is no mark in the nucleus, the imprinted gene has no expression; “b” represents that after performing hematoxylin staining on a cell, there is one red/brown mark in the nucleus, the imprinted gene exists; “c” represents that after performing hematoxylin staining on a cell, there are two red/brown marks in the nucleus, the imprinted gene loses imprinting; and “d” represents that after performing hematoxylin staining on a cell, there are more than two red/brown marks in the nucleus, the imprinted gene has copy number variation. As shown in FIGS. 2(a)-2(e), from Grade 0 to Grade IV, the proportions of cells having an imprinted gene with loss of imprinting (there are two marks in one nucleus) and cells having an imprinted gene with copy number variation (there are three or more marks in one nucleus) increase with the malignancy of the tumor.
The specification (Example 2) teaches that further experimentation was performed on enteroscopy biopsy samples.   As shown in FIG 4(a), the expression of the imprinted gene Z1 and imprinted gene Z1 with loss of imprinting begins to increase in the potential malignancy, and quickly rises to a very high level during the development of colorectal cancer, and the expression of the imprinted gene Z1 with copy number variation increases rapidly to a very high level during the potential malignancy, and further increases slightly from early to advanced colorectal cancer. As shown in FIG 4(d) the expression of the imprinted gene Z11 with loss of imprinting and imprinted gene Z11 with copy number variation increases rapidly in the potential malignancy, and further increases to a very high level during the development from early to advanced colorectal cancer, and the expression of imprinted gene Z11 begins to increase in the potential malignancy, and gradually rises to a very high level during the development of colorectal cancer.
The specification (Example 3) teaches that further experimentation was done on tissues  
including enteroscopy biopsy samples from 107 patients with colorectal tumor. 
As shown in FIG. 5(a), for the imprinted gene Z1, Grade 0 is defined as any one or more of: the expression of the imprinted gene with loss of imprinting of less than 15%, the expression of the imprinted gene with copy number variation of less than 0.8%, or the total expression of the imprinted gene of less than 20%, Grade I is defined as any one or more of: the expression of the imprinted gene with loss of imprinting of 15-20%, the expression of the imprinted gene with copy number variation of 0.8-2%, or the total expression of the imprinted gene of 20-30%; Grade II is defined as any one or more of: the expression of the imprinted gene with loss of imprinting of 20-25%, the expression of the imprinted gene with copy number variation of 2-3.5%, or the total expression of the imprinted gene of 30-40%; Grade III is defined as any one or more of: the expression of the imprinted gene with loss of imprinting of 25-30%, the expression of the imprinted gene with copy number variation of 3.5-5%, or the total expression of the imprinted gene of 40-50%; and Grade IV is defined as any one or more of: the expression of the imprinted gene with loss of imprinting of more than 30%, the expression of the imprinted gene with copy number variation of more than 5%, or the total expression of the imprinted gene of more than 50%. 
As shown in FIG. 5(d), for the imprinted gene Z11, Grade 0 is defined as anyone or more of: the expression of the imprinted gene with loss of imprinting of less than 15%, the expression of the imprinted gene with copy number variation of less than 0.8%, or the total expression of the imprinted gene of less than 20%; Grade I is defined as any one or more of: the expression of the imprinted gene with loss of imprinting of 15-20%, the expression of the imprinted gene with copy number variation of 0.8-2%, or the total expression of the imprinted gene of 20-30%; Grade II is defined as any one or more of: the expression of the imprinted gene with loss of imprinting of 20-25%, the expression of the imprinted gene with copy number variation of 2-3.5%, or the total expression of the imprinted gene of 30-40%: Grade III is defined as any one or more of: the expression of the imprinted gene with loss of imprinting of 25-30%, the expression of the imprinted gene with copy number variation of 3.5-5%, or the total expression of the imprinted gene of 40-50%; and Grade IV is defined as any one or more of: the expression of the imprinted gene with loss of imprinting of more than 30%, the expression of the imprinted gene with copy number variation of more than 5%, or the total expression of the imprinted gene of more than 50%.
 	The specification (Example 5) teaches that the benignity or malignancy of the colorectal tumor is classified as benign tumor, potential colorectal cancer, early colorectal cancer, moderate colorectal cancer, or advanced colorectal cancer. 
The colorectal tumor is determined as a benign tumor, if the expression of the imprinted genes Z1 and Z11 with loss of imprinting and the expression of the imprinted genes Z1 and Z11 with copy number variation both are less than Grade I, or if the expression of no more than one of the imprinted genes Z1 and Z11 with loss of imprinting is Grade I and the expression of no more than one of the imprinted genes Z1 and Z11 with copy number variation is Grade I:
The colorectal tumor is determined as a potential colorectal cancer, if the expression of at least two of the imprinted genes Z1 and Z11with loss of imprinting is Grade I, if the expression of at least two of the imprinted genes Z1 and Z11with copy number variation is Grade I, or if the expression of no more than one of the imprinted genes Z1 and Z11with loss of imprinting is Grade II and the expression of no more than one of the imprinted genes Z1 and Z11with copy number variation is Grade II;
The colorectal tumor is determined as an early colorectal cancer, if the expression of at least two of the imprinted genes Z1 and Z11with loss of imprinting is Grade II, if the expression of at least two of the imprinted genes Z1 and Z11with copy number variation is Grade II, or if the expression of no more than one of the imprinted genes Z1 and Z11with loss of imprinting is Grade III and the expression of no more than one of the imprinted genes Z1 and Z11with copy number variation is Grade III;
The colorectal tumor is determined as a moderate colorectal cancer, if the expression of at least two of the imprinted genes Z1 and Z11with loss of imprinting is Grade III, if the expression of at least two of the imprinted genes Z1 and Z11with copy number variation is Grade III, or if the expression of no more than one of the imprinted genes Z1 and Z11with loss of imprinting is Grade IV and the expression of no more than one of the imprinted genes Z1 and Z11with copy number variation is Grade IV; or
 The colorectal tumor is determined as an advanced colorectal cancer, if the expression of at least two of the imprinted genes Z1 and Z11with loss of imprinting is Grade IV, or if the expression of at least two of the imprinted genes Z1 and Z11with copy number variation is Grade IV.
State of the Art and the Unpredictability of the Art
While methods of designing probes specific for imprinted genes, performing in situ hybridization of the probes, and determining expression of the imprinted genes are known in the art, methods of correlating the expression levels with a phenotype (such as colorectal cancer) are highly unpredictable.    The unpredictability will be discussed below.
The claims broadly encompass a method of determining the benignity or malignancy of a colorectal tumor based on the analysis of ANY test sample from a human subject. It is highly unpredictable if the expression levels observed in colorectal tumor tissue and endoscopy samples can be extrapolated to other sample types encompassed by the claims.   The prior art of Whitehead (Genome Biology 2005 Vol 6 Issue 2 Article R13) teaches that variation in gene expression is extensive among tissues (abstract). Whitehead further teaches that many different cancers have unique tissue specific patterns of gene expression (page 1, col 2). The specification teaches that Gnas and Grb10 are differentially expressed in colorectal tumor tissue and endoscopy samples obtained from patients with malignant colorectal tumors as compared to benign colorectal tumors.  There is no analysis in the specification on the level of Gnas and Grb10 in other sample types (blood, stool, stomach tissue, saliva etc.) obtained from patients colorectal tumors.  Thus in the absence of evidence to the contrary it is highly unpredictable if Gnas and Grb10 are differentially expressed in other samples types obtained from patients with malignant colorectal tumors as compared to benign colorectal tumors.  The specification only provides enablement for the analysis of colorectal tumor tissue and endoscopy samples.  
The claims require calculating (i) the expression of the imprinted gene with loss of imprinting, (ii) the expression of the imprinted gene with copy number variation and (iii) the total expression of the imprinted gene.  While claim 25 recites specific formulas the for required calculations, the rest of the claims do not require using any particular formulas for the calculations.  There are many different formulas known in the art for determining the required calculations.  However it is highly unpredictable if one were to use other formulas for the calculations if they would end up with same results that were obtained using the formulas recited in claim 25.  In the instant case the specification only provides support for calculations using the formulas of claim 25. 
The claims require grading the expression of the imprinted gene with loss of imprinting and the expression of the imprinted gene with copy number variation to determine the benignity or malignancy of the colorectal tumor.  However the claims do not set forth what expression levels are required for a determination that a colorectal tumor is benign and what expression levels are required for a determination that a colorectal tumor is malignant.  The specification (FIGs 4 a and d) teaches that the expression levels of Z1 and Z11 with loss of imprinting and the expression levels of Z1 and Z11 with copy number variation are increased in malignant tumors as compared to benign tumors.  However the claims are much broader because they do not specifically recite this.  In the instant case it is highly unpredictable if the expression levels of Z1 and Z11 with loss of imprinting and the expression levels of Z1 and Z11 with copy number variation are ever decreased in malignant tumors as compared to benign tumors.  
Claims 26 requires classifying the colorectal tumor based on the expression of the imprinted gene with loss of imprinting, the expression of the imprinted gene with copy number variation, and the total expression of the imprinted gene into 5 grades.  However the claims do not set forth which expression levels are correlated with grades 1-5. As demonstrated by the specification, very specific criteria is required to arrive at the conclusion that a colorectal tumor is grade I, II, III, or IV.  As shown in FIG. 5(a) and (d), for the imprinted genes Z1 and Z11, Grade 0 is defined as any one or more of: the expression of the imprinted gene with loss of imprinting of less than 15%, the expression of the imprinted gene with copy number variation of less than 0.8%, or the total expression of the imprinted gene of less than 20%, Grade I is defined as any one or more of: the expression of the imprinted gene with loss of imprinting of 15-20%, the expression of the imprinted gene with copy number variation of 0.8-2%, or the total expression of the imprinted gene of 20-30%; Grade II is defined as any one or more of: the expression of the imprinted gene with loss of imprinting of 20-25%, the expression of the imprinted gene with copy number variation of 2-3.5%, or the total expression of the imprinted gene of 30-40%; Grade III is defined as any one or more of: the expression of the imprinted gene with loss of imprinting of 25-30%, the expression of the imprinted gene with copy number variation of 3.5-5%, or the total expression of the imprinted gene of 40-50%; and Grade IV is defined as any one or more of: the expression of the imprinted gene with loss of imprinting of more than 30%, the expression of the imprinted gene with copy number variation of more than 5%, or the total expression of the imprinted gene of more than 50%. However the claims are much broader because they do not specifically recite this criteria for classification.  In the instant case it is highly unpredictable if one could use other criteria to classify a colorectal tumor as Grade O-IV and if the classifications would be accurate.  
Claims 15 requires classifying the colorectal tumor as a benign tumor, a potential colorectal cancer, early colorectal cancer, moderate colorectal cancer, or advanced colorectal cancer.  However the claims do not set forth how the classification occurs. As demonstrated by the specification, very specific criteria is required to arrive at the conclusion that a colorectal tumor is a benign tumor, a potential colorectal cancer, early colorectal cancer, moderate colorectal cancer, or advanced colorectal cancer.  The specification (Example 5) teaches that the 
colorectal tumor is determined as a benign tumor, if the expression of the imprinted genes Z1 and Z11 with loss of imprinting and the expression of the imprinted genes Z1 and Z11 with copy number variation both are less than Grade I, or if the expression of no more than one of the imprinted genes Z1 and Z11 with loss of imprinting is Grade I and the expression of no more than one of the imprinted genes Z1 and Z11 with copy number variation is Grade I. The colorectal tumor is determined as a potential colorectal cancer, if the expression of at least two of the imprinted genes Z1 and Z11with loss of imprinting is Grade I, if the expression of at least two of the imprinted genes Z1 and Z11with copy number variation is Grade I, or if the expression of no more than one of the imprinted genes Z1 and Z11with loss of imprinting is Grade II and the expression of no more than one of the imprinted genes Z1 and Z11with copy number variation is Grade II. The colorectal tumor is determined as an early colorectal cancer, if the expression of at least two of the imprinted genes Z1 and Z11with loss of imprinting is Grade II, if the expression of at least two of the imprinted genes Z1 and Z11with copy number variation is Grade II, or if the expression of no more than one of the imprinted genes Z1 and Z11with loss of imprinting is Grade III and the expression of no more than one of the imprinted genes Z1 and Z11with copy number variation is Grade III. The colorectal tumor is determined as a moderate colorectal cancer, if the expression of at least two of the imprinted genes Z1 and Z11with loss of imprinting is Grade III, if the expression of at least two of the imprinted genes Z1 and Z11with copy number variation is Grade III, or if the expression of no more than one of the imprinted genes Z1 and Z11with loss of imprinting is Grade IV and the expression of no more than one of the imprinted genes Z1 and Z11with copy number variation is Grade IV. The colorectal tumor is determined as an advanced colorectal cancer, if the expression of at least two of the imprinted genes Z1 and Z11with loss of imprinting is Grade IV, or if the expression of at least two of the imprinted genes Z1 and Z11with copy number variation is Grade IV. However the claims are much broader because they do not specifically recite this criteria for classification.  In the instant case it is highly unpredictable if one could use other criteria to classify a colorectal tumor as a benign tumor, a potential colorectal cancer, early colorectal cancer, moderate colorectal cancer, or advanced colorectal cancer and if the classifications would be accurate.  
Quantity of Experimentation: 
The quantity of experimentation necessary is great, on the order of many man-years, and then with little if any reasonable expectation of successfully enabling the full scope of the claims.  In support of this position, it is noted that the claimed methods broadly encompass being able to determine the benignity or malignancy of a colorectal tumor in a human subject based on the analysis of Z1 (Gnas) or Z11 (Grb10) in ANY type of sample. The claims require calculating the expression of the genes with loss of imprinting and the expression of the genes with copy number variation, and total expression of the imprinted gene and using the results to determine (i) if the tumor is benign or malignant, (ii) to classify the tumor as benign, potential colorectal cancer, early colorectal cancer, moderate colorectal cancer, or advanced colorectal cancer, and (iii) to determine if the tumor is Grade 1-5.   
 In order to practice the breadth of the claimed invention one of skill in the art would have to obtain small bowel tissue samples and perform in situ hybridization using probes to Z1 (Gnas) and Z11 (Grb10).  Then one would have to analyze all of the data and develop calculations in order to determine the expression of the genes with loss of imprinting, the expression of the genes with copy number variation, and total expression of the imprinted genes.  Then one would have to figure out how to use this information to determine if (i) if the tumor is benign or malignant, (ii) to classify the tumor as benign, potential colorectal cancer, early colorectal cancer, moderate colorectal cancer, or advanced colorectal cancer, and (iii) to determine if the tumor is Grade 1-5. Very sophisticated data analysis would be required to determine the criteria that is needed to be met to accurately determine that colorectal tumor is benign vs malignant tumors, benign vs potential colorectal cancer vs early colorectal cancer vs moderate colorectal cancer vs advanced colorectal cancer, and Grade 1 vs Grade 2, Grade 1 vs Grade 3, Grade 1 vs Grade 4 and so forth.   Such experimentation would be extensive and require many intervening steps.  The results of performing such methodology are highly unpredictable and there is no guarantee of success. Finally the experimentation would also need to be performed in a representative number of different sample types from patients with colorectal tumors to determine which sample types would work in the claimed methods.  The specification has merely provided an invitation for further experimentation. The results of such experimentation are highly unpredictable. 
The amount of experimentation that would be required to practice the full scope of the claimed invention and the amount of time and cost this experimentation would take supports the position that such experimentation is undue.  Attention is directed to Wyeth v. Abbott Laboratories 107 USPQ2d 1273, 1275, 1276 (Fed. Cir. June 2013):
Claims are not enabled when, at the effective filing date of the patent, one of ordinary skill in the art could not practice their full scope without undue experimentation. MagSil Corp. v. Hitachi Global Storage Techs., Inc., 687 F.3d 1377, 1380-81 [103 USPQ2d 1769] (Fed. Cir. 2012).

The remaining question is whether having to synthesize and screen each of at least tens of thousands of candidate compounds constitutes undue experimentation. We hold that it does. Undue experimentation is a matter of degree. Chiron Corp. v. Genentech, Inc., 363 F.3d 1247, 1253 [70 USPQ2d 1321] (Fed. Cir. 2004) (internal quotation omitted). Even “a considerable amount of experimentation is permissible,” as long as it is “merely routine” or the specification “provides a reasonable amount of guidance” regarding the direction of experimentation. Johns Hopkins Univ. v. CellPro, Inc., 152 F.3d 1342, 1360-61 [47 USPQ2d 1705] (Fed. Cir. 1998) (internal quotation omitted). Yet, routine experimentation is “not without bounds.” Cephalon, Inc. v. Watson Pharm., Inc., 707 F.3d 1330, 1339 [105 USPQ2d 1817] (Fed. Cir. 2013).  (Emphasis added)

In Cephalon, although we ultimately reversed a finding of nonenablement, we noted that the defendant had not established that required experimentation “would be excessive, e.g., that it would involve testing for an unreasonable length of time.” 707 F.3d at 1339 (citing White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 713 F.2d 788, 791 [218 USPQ 961] (Fed. Cir. 1983)). Finally, in In re Vaeck, we affirmed the PTO's nonenablement rejection of claims reciting heterologous gene expression in as many as 150 genera of cyanobacteria. 947 F.2d 488, 495-96 [20 USPQ2d 1438] (Fed. Cir. 1991). The specification disclosed only nine genera, despite cyanobacteria being a “diverse and relatively poorly understood group of microorganisms,” with unpredictable heterologous gene expression. Id. at 496.  (Emphasis added)

Additionally, attention is directed to Cephalon at 1823, citing White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 218 USPQ 961, that work that would require 18 months to 2 years so to enable the full scope of an invention, even if routine, would constitute undue experimentation.  As stated therein:
Permissible experimentation is, nevertheless, not without bounds. This court has held that experimentation was unreasonable, for example, where it was found that eighteen months to two years’ work was required to practice the patented invention. See, e.g., White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 713 F.2d 788, 791 [218 USPQ 961] Fed. Cir.1983). (Emphasis added)

Attention is also directed to MPEP 2164.06(b) and In re Vaeck, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991).
Where, as here, a claimed genus represents a diverse and relatively poorly understood group of microorganisms, the required level of disclosure will be greater than, for example, the disclosure of an invention involving a “predictable” factor such as a mechanical or electrical element. See Fisher, 427 F.2d at 839, 166 USPQ at 24.

In view of such legal precedence, the aspect of having to work for so many years just to provide the starting materials for minute fraction of the scope of the claimed invention is deemed to constitute both an unreasonable length of time and undue experimentation. 
Conclusions: 
Herein, although the level of skill in the art is high, given the lack of disclosure in the specification and in the prior art and the unpredictability of the art, it would require undue experimentation for one of skill in the art to make and use the invention as broadly claimed.

Response To Arguments
8.	In the response the Applicants traversed the rejection under 35 USC 112(a) (Enablement). Applicants argue that they have amended the claims so that they are limited to specific imprinted genes Z1 and Z11.  Applicants believe that this obviates the rejection. 
	The amendments have been fully considered but do not overcome the rejection.  The rejection is maintained for the reasons cited above. 

Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

10.	Claims 10-15, 21, and 25-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/950,053.  Although the claims at issue are not identical, they are not patentably distinct from each other. 
	Regarding Claim 10 both sets of claims are drawn to a method for determining the benignity or malignancy of a colorectal tumor in a human subject and treating said subject, comprising the steps of: (1) obtaining a test sample from the subject; (2) designing a probe specific for the sequence of  one or both of the imprinted genes Z1 and Z11, wherein the imprinted gene Z1 is Gnas, and the imprinted gene Z11 is Grb10, and wherein the probe is a sequence within an intron of the imprinted gene; (3) performing in situ hybridization of the probe of step (2) to the test sample; (4) analyzing microscopic images and calculating the expression of the imprinted gene with loss of imprinting, the expression of the imprinted gene with copy number variation and the total expression of the imprinted gene, and grading the expression of the imprinted gene with loss of imprinting and the expression of the imprinted gene with copy number variation, to determine the benignity or malignancy of the colorectal tumor; and (5) treating the colorectal tumor.  (see clms 1, 2, 6, 12 of the copending application).  Regarding Claim 11 both sets of claims state that the test sample is derived from human tissue and/or cells of the human subject (see clm 13 of the copending application). Regarding Claim 12 both sets of claims state that the test sample is a biopsy sample or exfoliated cells in stool (see clms 14 and 15 of the copending application). Regarding Claim 13 both sets of claim encompass performing 
in situ hybridization (see clm 12 of the copending application). Regarding Claim 14 both sets of claims state that the in situ hybridization is performed by using singleplex or multiplex color assay kit or singleplex or multiplex fluorescence assay kit (see clm 16 of the copending application). Regarding Claim 15 both sets of claims state that the benignity or malignancy of the colorectal tumor is classified as benign tumor, potential colorectal cancer, early colorectal cancer, moderate colorectal cancer, or advanced colorectal cancer (see clms 6 and 17 of the copending application). Regarding Claim 21 both sets of claims state the calculation of the imprinted gene expression comprises calculating the expression of Zl and/or Z11 (see clm 2 of the copending application). Regarding Claim 25 both sets of claim recite the same formulas for the calculations (see clm 3 of the copending application).  Regarding Claim 26 both sets of claims require classifying the tumor into 5 grades (see clm 4 of the copending claims).  The instant claims are different because they require treating the colorectal tumor of the subject whose colorectal tumor has been determined to malignant by surgery or administration of medication. Accordingly, it would have been obvious to have modified the method of the copending application by treating the cancer with surgery or by administering medication because these were the known treatment options for colorectal cancer.  One of skill in the art would have been motivated to treat a patient using the recited treatments for the benefit of removing the cancer by surgery or for the benefit of killing the cancer by administering a medication such as chemotherapy. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


11.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668. The examiner can normally be reached Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA HANEY/            Primary Examiner, Art Unit 1634